In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-21-00031-CV
                 ___________________________

VIRENDRA PATEL, PREMIER WEST HOSPITALITY CORP., ZEAL HOTELS
   GROUP LLC, THE COLONY HOSPITALITY CORP., AND HUNTLEY
               CONSTRUCTION, LLC, Appellants

                                V.

            NATIONS RENOVATIONS, LLC, Appellee



              On Appeal from the 393rd District Court
                     Denton County, Texas
                  Trial Court No. 17-6435-393


               Before Kerr, Womack, and Wallach, JJ.
                Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       The trial court granted Nations Renovations, LLC’s motion to modify the

court’s judgment confirming an arbitration award. Petitioners Virendra Patel; Premier

West Hospitality Corp.; Zeal Hotels Group LLC; The Colony Hospitality Corp.; and

Huntley Construction, LLC filed this petition for permissive appeal seeking review of

that order. We deny the petition.

       On January 21, 2021, the trial court signed its “Order Granting Plaintiff’s

Motion to Modify, Correct, or Reform the Interlocutory Judgment Confirming

Arbitration Award” and its separate “Modified Interlocutory Judgment for

Confirmation of Final Arbitration Award.” In its order granting the motion to

modify, the trial court stated in relevant part,

             Therefore, the Court ORDERS that the April 5, 20201 Judgment
       for Confirmation of Final Arbitration Award be, and is hereby, vacated
       and replaced by the Modified Interlocutory Judgment for Confirmation
       of Final Arbitration Award entered contemporaneously with this order.

              The Court further ORDERS that any of the parties in this case
       may appeal this interlocutory order granting Plaintiff’s Motion to Modify
       consistent with Section 51.014(d) of the Texas Civil Practice & Remedies
       Code because the question at issue involves a controlling question of law
       as to which there is a substantial ground for difference of opinion and an
       immediate appeal from the order may materially advance the ultimate
       termination of this litigation.

       1
        According to documents filed with this court, before signing the January 21,
2021 modified judgment, the trial court had signed a January 14, 2021 modified
judgment with the same title. The January 14 modified judgment recites that the
judgment being modified was signed on April 5, 2019. Petitioners also assert that the
original judgment was signed in 2019.


                                             2
      Texas Rule of Civil Procedure 168 requires an order granting permission for

permissive appeal to (1) identify the controlling question of law as to which there is a

substantial ground for difference of opinion, and (2) state why an immediate appeal

may materially advance the ultimate termination of the litigation. Tex. R. Civ. P. 168;

see also Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d); Tex. R. App. P. 28.3(e)(4). The

order here does neither. Although the order states that “the question at issue involves

a controlling question of law,” it does not identify the question. And while it says that

“an immediate appeal from the order may materially advance the ultimate termination

of this litigation,” it does not state why. Accordingly, we deny the petition. See

Scarborough v. City of Houston, No. 01-16-00302-CV, 2017 WL 117329, at *1 (Tex.

App.—Houston [1st Dist.] Jan. 12, 2017, no pet.) (per curiam) (mem. op.); Long v.

State, No. 03-12-00437-CV, 2012 WL 3055510, at *1 (Tex. App.—Austin July 25,

2012, no pet.) (mem. op.).



                                                      Per Curiam

Delivered: March 4, 2021




                                           3